         Case 2:20-cv-00057-JTJ Document 22 Filed 04/27/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF MONTANA
                         BUTTE DIVISION
                                )
 ANTHONY CASSIDY SR.,           )    Cause No. CV-20-57-BU-JTJ
                                )
              Plaintiff,        )
                                )
     vs.                        )     ORDER OF DISMISSAL
                                )       WITH PREJUDICE
 GARNET USA, LLC, d/b/a         )
 GMA MINING USA,                )
                                )
              Defendant.        )
                                )

      Before the court is the parties’ Joint Stipulation of Dismissal with Prejudice,

representing that the parties have reached a settlement agreement and have

stipulated to dismissal with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

Based on the parties’ joint stipulation,

      IT IS ORDERED that this case is DISMISSED WITH PREJUDICE. Each

party shall pay its own costs and attorneys’ fees.

      The Clerk of Court shall close this case.

      DATED this 27th day of April, 2021.
